UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

MARK SEILER                                                                     DECISION
                                         Plaintiff,                               and
                                                                                 ORDER
                v.
                                                                            18-CV-01088F
ANDREW M. SAUL, 1 Commissioner of                                               (consent)
Social Security,

                           Defendant.
_________________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER
                                 Attorneys for Plaintiff
                                 ANTHONY J. ROONEY, of Counsel
                                 6000 North Bailey Avenue
                                 Suite 1A
                                 Buffalo, New York 14226

                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 MARIA FRANGASSI SANTANGELO
                                 Assistant United States Attorney, of Counsel
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202, and

                                 ANDREA LAURA LECHLEITNER
                                 Regional Chief Counsel
                                 United States Social Security Administration
                                 Office of the General Counsel, of Counsel
                                 26 Federal Plaza
                                 Room 3904
                                 New York, New York 10278




1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and
pursuant to Fed.R.Civ.P. 25(d), is substituted for Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                        JURISDICTION

        On October 7, 2019, this case was reassigned to the undersigned before whom

the parties consented pursuant to 28 U.S.C. § 636(c) to proceed in accordance with this

Court’s June 29, 2018 Standing Order. (Dkt. No. 14). The court has jurisdiction over

the matter pursuant to 42 U.S.C. § 405(g). The matter is presently before the court on

motions for judgment on the pleadings, filed on May 14, 2019, by Plaintiff (Dkt. No. 10),

and on May 17, 2019, by Defendant (Dkt. No. 12).



                                        BACKGROUND

        Plaintiff Mark Seiler, (“Plaintiff” or “Seiler”), seeks review of Defendant’s decision

denying his Disability Insurance benefits (“disability benefits”), under Title II of the Social

Security Act (“the Act”). In denying Plaintiff’s applications for disability benefits,

Defendant determined that Plaintiff had the severe impairments of spondylosis and

prostatitis, but that Plaintiff does not have an impairment or combination of impairments

within the Act’s definition of impairment. (R. 81-82). 2 Defendant further determined

that Plaintiff had the residual functional capacity (“RFC”), to perform light work with

limitations to frequent balancing, stooping, kneeling, crouching, crawling, climbing

ramps and stairs, and ready access to a bathroom. (R. 83). As such, Plaintiff was

found not disabled, as defined in the Act, at any time from Plaintiff's alleged onset date




2
 “R” references are to the page numbers of the Administrative Record electronically filed by Defendant on
March 14, 2019. (Dkt. No. 7).


                                                   2
of February 2, 2013, through the date of the Administrative Law Judge’s decision on

August 22, 2017.



                            PROCEDURAL HISTORY

       Plaintiff filed an application for disability benefits on January 23, 2015 (R. 233-

34), that was initially denied by Defendant on March 15, 2013. On July 21, 2017,

Plaintiff, represented by Jonathan Emdin, Esq. (“Emdin”), appeared and testified at a

hearing before Administrative Law Judge Andrew Niedrick (“Judge Niedrick” or “the

ALJ”), along with vocational expert (“VE”) Deborah Bunn-Durham (“Bunn-Durham” or

“VE”) in Falls Church, Virginia. (R. 89-136). The ALJ’s decision denying Plaintiff's claim

was rendered on August 22, 2017. (R. 79-82). Plaintiff requested review by the

Appeals Council, and the ALJ’s decision became Defendant’s final decision when the

Appeals Council denied Plaintiff’s request for review on August 10, 2018. (R. 1-5). This

action followed on October 4, 2018, with Plaintiff alleging that the ALJ erred by failing to

find him disabled. (Dkt. No. 1).

       On May 14, 2019, Plaintiff filed a motion for judgment on the pleadings

(“Plaintiff’s motion”), accompanied by a memorandum of law (Dkt. No. 10-1) (“Plaintiff’s

Memorandum”). Defendant filed, on May 17, 2019, Defendant’s motion for judgment on

the pleadings (“Defendant’s motion”), accompanied by a memorandum of law (Dkt. No.

12-1) (“Defendant’s Memorandum”). Plaintiff filed a reply to Defendant’s motion on the

pleadings on June 6, 2019 (“Plaintiff's Reply Memorandum”) (Dkt. No. 13). Oral

argument was deemed unnecessary. Based on the following, Plaintiff’s motion for


                                              3
judgment on the pleadings is DENIED; Defendant’s motion for judgment on the

pleadings is GRANTED.

                                        FACTS 3

        Plaintiff, born on August 10, 1957, alleges that he is unable to work as a result of

abdominal hernia, lower back pain, Factor V Thrombophilia (blood clotting disease),

anxiety, panic attacks, dry eyes, lack of focus, and high blood pressure. (R. 249).

Facts pertinent to the issues raised in Plaintiff's Memorandum include a telephone call

by Plaintiff on August 19, 2013, to Plaintiff's primary care physician Timothy Harrington,

M.D. (“Dr. Harrington”), in which Plaintiff reported that he was diagnosed with a hernia,

and that Plaintiff's coumadin medication was replaced with baby aspirin. (R. 332). On

February 14, 2014, Dr. Harrington noted that Naim Dawli, M.D. (“Dr. Dawli”), diagnosed

Plaintiff with a large incisional hernia. (R. 331).

    On September 19, 2014, Dr. Dawli reviewed an abdominal sonogram of Plaintiff and

diagnosed Plaintiff with possible gall bladder stones. (R. 346-50).

    On December 7, 2014, Plaintiff sought treatment from Mercy Hospital emergency

room for shortness of breath and chest tightness where, upon examination, Plaintiff was

administered Xanax (anxiety) and discharged. (R. 302-11).

    On December 8, 2014, Steven Milella, O.D. (“Dr. Milella”), completed an eye

examination on Plaintiff and diagnosed Plaintiff with dry eye. (R. 324).

    On December 10, 2014, Dr. Dawli completed a follow-up examination on Plaintiff's

hernia and noted that Plaintiff preferred to postpone Plaintiff's hernial surgery. (R. 346).


3
 Taken from the pleadings and administrative record electronically filed by the Defendant on March 14,
2019. (Dkt. No. 7).
                                                   4
     On December 23, 2014, Dr. Harrington noted that Plaintiff reported feeling anxious

and prescribed Buspar (anxiety). (R. 367).

     On February 27, 2015, state agency review psychologist M. Totin, Ph.D. (“Dr.

Totin”), reviewed Plaintiff’s records in connection with Plaintiff’s disability benefits

application, and found there was insufficient evidence to determine the severity of

Plaintiff’s claimed mental impairments. (R. 140-42).




                                        DISCUSSION

1.      Standard and Scope of Judicial Review

        A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

                                               5
accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). If the claimant meets the criteria at any of the five steps, the inquiry ceases and

the claimant is not eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

The first step is to determine whether the applicant is engaged in substantial gainful

activity during the period for which the benefits are claimed. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). The second step is whether the applicant has a severe impairment

which significantly limits the physical or mental ability to do basic work activities, as

defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Third, if




4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of

the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
                                                   6
there is an impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and

meets the duration requirement of at least 12 continuous months, there is a

presumption of inability to perform substantial gainful activity, and the claimant is

deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant work

(“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains capable of

performing PRW, disability benefits will be denied, id., but if the applicant is unable to

perform PRW relevant work, the Commissioner, at the fifth step, must consider whether,

given the applicant’s age, education, and past work experience, the applicant “retains a

residual functional capacity to perform alternative substantial gainful work which exists

in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of

proof is on the applicant for the first four steps, with the Commissioner bearing the

burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4);

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found that Plaintiff met the Act’s insured status

requirement for SSDI through December 31, 2014 (R. 79), that Plaintiff did not engage
                                              7
in substantial gainful activity since Plaintiff's alleged disability onset date on February 1,

2013, and that Plaintiff suffers from the severe impairments of lumbar spondylosis (back

pain) and prostatitis (enlarged prostate). (R. 81). The ALJ further found Plaintiff does

not have an impairment or combination of impairments meeting or medically equal to

the severity of any listed impairment in Appendix 1 (R. 83), retains the RFC to perform

light work with limitations to frequent balancing, stooping, kneeling, crouching, crawling,

climbing of ramps and stairs and would require ready access to a bathroom, and is

capable of performing Plaintiff's PRW as a district sales manager and marketing sales

manager such that Plaintiff is not disabled as defined under the Act. (R. 83-85).

       Plaintiff argues that the ALJ’s RFC of Plaintiff is erroneous as the ALJ failed to

evaluate the frequency of which Plaintiff would require bathroom breaks during a normal

workday and based the ALJ’s assessment of Plaintiff's mental impairment on the

singular opinion of Dr. Totin. Plaintiff's Memorandum at 9-13. Defendant maintains that

substantial evidence does not support that Plaintiff would require additional bathroom

breaks throughout a normal workday, and that the ALJ properly relied on Dr. Totin’s

findings regarding Plaintiff's mental impairment. Defendant’s Memorandum at 10-20.

Residual Functional Capacity

       Once an ALJ finds a disability claimant does not have a severe medically

determinable physical or mental impairment, 20 C.F.R. § § 404.1520(a)(4)(ii), that

significantly limits the claimant’s physical and mental ability to do work activities, Berry,

675 F.2d at 467, and the claimant is not able, based solely on medical evidence, to

meet the criteria established for an impairment listed under Appendix 1, the burden

shifts, at the fourth step, to the Commissioner to show that despite the claimant’s severe
                                              8
impairment, the claimant has the residual functional capacity to perform alternative

work, 20 C.F.R. § 404.1520(a)(4)(iv), and prove that substantial gainful work exists that

the claimant is able to perform in light of the claimant’s physical capabilities, age,

education, experience, and training. Parker, 626 F.2d 225 at 231. To make such a

determination, the Commissioner must first show that the applicant's impairment or

impairments are such that they nevertheless permit certain basic work activities

essential for other employment opportunities. Decker v. Harris, 647 F.2d 291, 294 (2d

Cir. 1981). Specifically, the Commissioner must demonstrate by substantial evidence

the applicant's "residual functional capacity" with regard to the applicant's strength and

"exertional capabilities." Id. An individual's exertional capability refers to the

performance of "sedentary," "light," "medium," "heavy," and "very heavy" work. Decker,

647 F.2d at 294. In this case, the ALJ determined that Plaintiff had the residual

functional capacity to perform light work with limitations to frequent balancing, stooping,

kneeling, crouching, crawling, climbing of ramps and stairs, and that Plaintiff would

require ready access to a bathroom. (R. 83).

       Plaintiff contends that the ALJ erred by not including the length and frequency of

Plaintiff’s required bathroom breaks in the ALJ’s residual capacity assessment of

Plaintiff, and include such limitations in hypotheticals posed by the ALJ to the VE.

Plaintiff's Memorandum at 13. Defendant maintains that Plaintiff’s alleged urological

issues resulting from Plaintiff's prostatitis are not supported by substantial evidence in

the record. Plaintiff's contention is without merit.

       In particular, on December 14, 2018, Plaintiff denied having genitourinary

symptoms to Dr. Milella (R. 323), and reported no difficulties with his urinary tract to Dr.
                                              9
Dawli on December 10, 2013 (R. 345), September 26, 2014 (R. 350), November 8,

2014 (R. 351), and December 9, 2014. (R. 347). On February 18, 2015, Nurse

Practitioner Karen Stevenson (“N.P. Stevenson”), noted that Plaintiff reported no voiding

problems. (R. 371). On August 18, 2015, Plaintiff reported no difficulties voiding to

Physician Assistant Brian Crotzer (“P.A. Crotzer”) (R. 375), and on January 28, 2017,

Adam Kotowski, M.D. (“Dr. Kotowski”), noted that Plaintiff reported no urologic issues

(R. 420). As indicated in the foregoing, nothing in the record here indicates that Plaintiff

would require such ready access to a bathroom or frequent bathroom breaks that

Plaintiff's residual functional capacity would be eroded to a level where Plaintiff would

be unable to work. See Packard v. Berryhill, 2018 WL 3651330, at *5 (W.D.N.Y. Aug. 1,

2018) (ALJ not required to include hypotheticals regarding the frequency of bathroom

breaks where substantial evidence supports the ALJ’s residual functional capacity).

The ALJ’s residual functional capacity assessment of Plaintiff is thus supported by

substantial evidence, and Plaintiff's motion on this issue is DENIED.

       Plaintiff's further argument, Plaintiff's Memorandum at 8-10, that the ALJ erred in

affording some weight to Dr. Totin is also without merit. Plaintiff received minimal

mental health treatment during Plaintiff's relevant period of disability and denied

psychiatric symptoms on December 7, 2014 (R. 305), January 26, 2017 (R. 420), and

February 27, 2017. (R. 424). Plaintiff's motion on this issue is DENIED.




                                             10
                                      CONCLUSION

       Based on the foregoing, Plaintiff’s motion (Doc. No. 10) is DENIED; Defendant’s

motion for judgment on the pleadings (Doc. No. 12) is GRANTED. The Clerk of the

Court is ordered to close the file.

So Ordered.


                                                         /s/ Leslie G. Foschio

                                                         LESLIE G. FOSCHIO
                                                 UNITED STATES MAGISTRATE JUDGE

DATED:        March 18th, 2020
              Buffalo, New York




                                            11
